Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 21, 2018

                                       No. 04-18-00101-CV

                          IN THE INTEREST OF K.K.M., A CHILD,

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI12360
                        Honorable Solomon Casseb III, Judge Presiding


                                          ORDER
        On February 21, 2018, appellant filed his notice of appeal. On February 27, 2018, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, stating that the appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record.

       We, therefore, ORDER appellant to provide written proof to this court within ten
days of the date of this order that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee.


                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of March, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court